DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.

Previous Rejections
Applicant’s arguments, filed 02/07/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 13-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miner et al (USP 5,342,536), in view of Mercado et al (US 2017/0007516 A1) and further in view of Lee et al (USP 7,250,174 B2).
Miner generally taught [col 1, lines 6-7; col 2, lines 6-10] the stable suspension of solid particles (e.g., gelatin, a gelling agent) [col 2, lines 27-28] in a nail polish remover. The remover comprised acetone and ethyl alcohol in a total amount of from about 50 % to about 99.5 % [col 2, lines 13-16]. Water, when present, was included in amounts ranging from 0.01 % up to about 25 % [col 2, lines 20-23]. Glycerin was present in amounts of 0.1 % 10 % [col 2, lines 31-34].
Although Miner generally taught gelatin (e.g., a gelling agent), Miner did not teach a cellulose polymer, as recited in claim 1. Although Miner taught the nail polish remover containing a suspension of solid particles (e.g., gelatin), Miner did not teach an abrasive, as recited in claim 1.
Mercado taught [title] a nail polish remover comprising hydroxypropyl cellulose (1.5-10 %) as a gelling agent [0008, 0030].
It is prima facie obvious to select Mercado’s hydroxypropyl cellulose as a known gelling agent, for incorporation into Miner’s nail polish remover, based on its recognized suitability for its intended use as a gelling agent, as taught by Mercado [0008, 0030]. See MPEP 2144.07.  
The combined teachings of Miner and Mercado did not teach an abrasive. 
However, Lee taught [abstract] personal care compositions formulated as nail polish removers [col 20, line 56], and comprising bioactive glass [col 28, line 60 bridging to col 29, line 6] as an abrasive. The abrasive aided in the removal of dirt and stains [col 73, lines 2-3; col 74, lines 66-67].
It would have been prima facie obvious to one of ordinary skill in the art to include, within Miner’s nail polish remover, an abrasive. An ordinarily skilled artisan would have been motivated to aid in the removal of dirt and stains, as taught by Lee at col 73, lines 2-3 and at col 74, lines 66-67.
The instant claim 1 recites 30-70 % alcohol; 5-25 % glycerin; 10-45 % acetone; a ratio of glycerin to alcohol of less than about 0.6 and water, if present, in amounts of less than 3 %.
The instant claim 2 recites 10-40 % acetone.
The instant claim 3 recites the glycerin to acetone ratio between about 0.1 to about 0.25.
The instant claim 6 recites the glycerin to acetone ratio at less than 1.2.
The instant claims 11 and 14-15 recite the alcohol (further limited to ethanol) in a concentration of 45-70 %.
The instant claim 13 recites the cellulose polymer present at about 0.75 to 7.5 %.
The instant claim 16 recites 45-70 % ethanol and 10-40 % acetone.
The instant claim 22 recites water present in amounts of less than 2 %.
Miner taught acetone and ethyl alcohol in a total amount of from about 50 % to about 99.5 % (e.g., ethanol could be present at 50 % and acetone at 40 %). Water, when present, was included in amounts ranging from 0.01 % up to about 25 %. Glycerin was present in amounts of 0.1 % 10 % (e.g., the amounts of glycerin and ethanol could be 10 % glycerin and 50 % ethanol, or a glycerin to ethanol ratio of 0.2).
Mercado taught hydroxypropyl cellulose (1.5-10 %).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The combined teachings of Miner, Mercado and Lee read on claims 1-7, 11, 13-16 and 22.
Regarding claim 8, Miner taught 0.1-10 % glycerin; however, was not specific the claimed amount of 15-25 %, as instantly recited.
Nevertheless, Mercado taught glycerin, at up to 20 %, as a suitable component for inclusion in a nail polish remover [0031, 0048].
Glycerin, and its amount, is recognized by Mercado to have different effects (suitable for inclusion in the preparation of nail polish removers at ¶s 0031 and 0048) with changing amounts used. Thus, the general condition is known, and the amount of glycerin is recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amount of the glycerin present in the composition of Miner, as taught by Mercado. See MPEP 2144.05. With the combined teachings of Miner and Mercado, the ordinarily skilled artisan would have had a reasonable expectation of success, in arriving at the claimed range of glycerin.
The instant claim 8 recites 15-25 % glycerin.
The combined Miner and Mercado taught glycerin at up to 20 %. A prima facie case of obviousness exists because of overlap, as discussed above.
Claim 21 is rendered prima facie obvious because Miner taught [col 1, lines 52-55; col 2, lines 8-10; claim 1; abstract] a nail polish remover that included gelatin in a stably suspended state, even after prolonged storage (reads on a composition not having visible phase separation or solvent syneresis).
The instant claim 21 recites 30-70 % alcohol; 5-25 % glycerin; 10-45 % acetone; glycerin to alcohol ratio of less than 0.6; water present in an amount less than that of glycerin.
Miner taught acetone and ethyl alcohol in a total amount of from about 50 % to about 99.5 % (e.g., ethanol could be present at 50 % and acetone at 40 %). Water, when present, was included in amounts ranging from 0.01 % up to about 25 %. Glycerin was present in amounts of 0.1 % 10 % (e.g., the amounts of glycerin and ethanol could be 10 % glycerin and 50 % ethanol, or a glycerin to ethanol ratio of 0.2).
Mercado taught hydroxypropyl cellulose (1.5-10 %).
A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11, 13-16 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,864,386. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The species (compositions comprising a solvent, a monoalcohol and glycerin) recited in the claims of the issued patent falls within the genus (compositions for removing nail polish) recited in the claims of the instant application, and thus read on the instant claims.

Claims 1-8, 11, 13-16 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,154,472 in view of Miner et al (USP 5,342,536).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The issued claims recite all of the features instantly recited for the nail polish remover except for water present at less than about 3 %. The instant claims require less than 3 % of water, which is not recited by the issued claims.
Miner taught [title] a nail polish remover comprising water, when present, in amounts ranging from 0.01 % up to about 25 % [col 2, lines 20-23]. 
It would have been prima facie obvious to one of ordinary skill in the art to include within the issued claims, water at less than 3 %. 
The ordinarily skilled artisan would have been motivated to formulate the nail polish remover, as taught by Miner.

Claims 1-8, 11, 13-16 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,241,372 in view of Miner et al (USP 5,342,536) and Lee et al (USP 7,250,174 B2).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The issued claims recite all of the features instantly recited for the nail polish remover except for a suspended abrasive. The instant claims require a suspended abrasive, which is not recited by the issued claims.
Miner generally taught [col 1, lines 6-7; col 2, lines 6-10] the stable suspension of solid particles [col 2, lines 27-28] in a nail polish remover. 
Lee taught [abstract] personal care compositions formulated as nail polish removers [col 20, line 56], and comprising bioactive glass [col 28, line 60 bridging to col 29, line 6] as an abrasive, to aid in the removal of dirt and stains [col 73, lines 2-3; col 74, lines 66-67].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the issued claims, suspended abrasives, as taught by the combination of Miner and Lee. The ordinarily skilled artisan would have been motivated to aid in the removal of dirt and stains, as taught by the combined Miner and Lee [Lee at col 73, lines 2-3 and at col 74, lines 66-67].

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612